OPINION OF THE COURT
PAPADAKOS, Justice.
Unemployment Compensation Claimants, Robert G. High, et al., representative of other claimants similarly situated, appeal a Commonwealth Court order 67 Pa.Cmwlth. 472, 447 A.2d 701 (1982) affirming the Unemployment Compensation Review Board’s denial of their benefit claims. We affirm.
Claimants are teachers in Reading School District and are represented for collective bargaining purposes by the Reading Education Association (REA), as are all other teachers in the district. REA and the District were parties to a *381collective bargaining agreement which expired on June 30, 1978, without a new agreement being reached.
On September 5, 1978, the beginning of the new school term, the District unilaterally instituted a longer working day for the teachers than had existed under the expired agreement. In spite of this, Claimants and the other teachers reported to work because REA and the District were at that time engaged in a collective bargaining impasse proceeding under the Public Employe Relations Act1, and REA reasonably believed that the Act prohibited a strike prior to the impasse proceeding’s completion2.
By letter of October 13, 1978, REA offered to continue working past the impasse procedure exhaustion-date of October 24, 1978, under the terms and conditions of the expired agreement, and also to provide twenty-four (24) hours notice of a work stoppage. The District did not accept this offer. On October 20, 1978, REA reiterated its offer by “Mailgram,” expanding the strike-notice period to fifty (50) hours. The District also rejected this offer. Finally, by letter of October 24, 1978, REA again offered to continue working under the expired agreement’s terms and conditions. Because the students’ scheduled day then extended beyond that of the teachers under the expired agreement, the offer was made on condition that the District make arrangements for student supervision at the end of the school day. This letter was hand-delivered to the District Superintendent of Schools, Jack Neal, who assured REA that the requested supervision would be provided.
The teachers reported to work on October 25, 1978, but the District failed to provide the requested supervision. That evening REA voted a work-stoppage because of concern over the lack of student supervision and, also, because of indications by the District that teacher salaries would be *382reduced proportionately to the amount of time the studehts were unsupervised. In effect, the District demanded that the teachers work a longer day than provided for under the terms of the expired contract or suffer a proportionate cut in pay. The teachers did not report to work the next day. No one seriously questions the status of this work stoppage as being a lock-out.
Two days later, on October 28, 1978, the District offered in writing to resume operations under the terms and conditions of the expired agreement, but REA rejected the offer that same day. The issue arises whether this rejection by the REA converted the status of the work stoppage from a lock-out to a strike. The teachers did not return to work throughout the labor dispute, which was settled on November 28, 1978.
The Bureau (now Office) of Employment Security denied the Claimants’ subsequent applications for benefits, determining that their unemployment was the result of a strike, and concluding that they were thus disqualified for benefits by Section 402(d) of the Unemployment Compensation Law3. That section provides a benefit disqualification for those whose unemployment is due to a work stoppage other than a lock-out. The Referee reversed, but provided no clear rationale in his decision for the reversal. The Board reversed the Referee’s decision, stating that benefit determinations under the Unemployment Compensation Law are to be made on a week-by-week basis and that the conditions existing in a given week are determinative of benefit eligibility, and held that REA’s rejection of the District’s offer constituted the work stoppage a strike and not a lock-out and, thus, rendered the Claimants ineligible for benefits respecting the weeks which included and followed the rejection. Commonwealth Court affirmed, and this appeal followed.
The Claimants argue that the Board committed an error of law, contending that the initial cause of a work *383stoppage is determinative of benefit eligibility for the entire duration of the work stoppage. We disagree,4 and affirm the rule first stated by our Superior Court in Westinghouse Electric Corporation v. Unemployment Compensation Board of Review, 187 Pa.Super. 403, 413-14, 144 A.2d 679, 684 (1958):
Each week of unemployment is the subject of a separate claim, the validity of which is determined by a consideration of conditions existing within that week; consequently, a work stoppage which is initially a strike may subsequently be converted into a lockout. Burger Unemployment Compensation Case, 168 Pa.Super. 89, 91, 93, 77 A.2d 737 (1951).
This rule is in accord with our Legislature’s clear mandate, as embodied in Section 402, that all determinations of benefits eligibility be made on a week-by-week basis. What the Claimants ask us to do, in essence, is to create an exception for Section 402’s Subsection (d) so that determinations under that subsection are made differently than those under the others. This we will not do, for it would be contrary not only to the legislative mandate, but also to the policies underlying the Unemployment Compensation Law.
The policy underlying Section 402(d) is one of discouraging employers or employees from initiating or continuing work stoppages which, of course, defeat the Law’s objectives of reducing and preventing unemployment and of promoting reemployment of unemployed workers. See Section 205 of the Law.5 Adoption of the rule proposed by the Claimants would artificially foist responsibility for the continuance of a work stoppage upon those who may be *384earnestly attempting to end it. It would do nothing to further the aforementioned objectives, nor would it further the objective of benefiting persons unemployed through no fault of their own. Section 3 of the Law.6 We must, therefore, reject the Claimants’ proposition.
Affirmed.
LARSEN, J., filed a dissenting opinion in which NIX, C.J., and ZAPPALA, J., joined.

. Act of July 23, 1970, P.L. 563, No. 195, 43 P.S. Sections 1101.101-1101.2301. See Article VIII of the Act, Sections 801 through 806a. 43 P.S. Sections 1101.801-1101.1010.


. See Article X of the Act, Sections 1001 through 1010, 43 P.S. Sections 1101.1001-1101.1010.


. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. Section 802(d).


. Claimants cite our decisions in Vrotney Unemployment Compensation Case, 400 Pa. 440, 163 A.2d 91 (1960), and Philco Corporation v. Unemployment Compensation Board of Review, 430 Pa. 101, 242 A.2d 454 (1968), in support of their proposition. These decisions are, however, clearly inapposite to the present case, which is one of first impression, because they involved only the propriety of determinations respecting responsibility for initiation of work stoppages. Neither involved any question of a shift in responsibility for the maintenance of a work stoppage.


. 43 P.S. Section 765.


. 43 P.S. Section 752.